Title: To George Washington from Major General Nathanael Greene, 31 October 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir.
Fort Lee [N.J.] Octr 31 1776

The Enemy have possession of Fort Independance on the Heights above Kings Bridge, they made their appearance the night before last. We had got every thing of Value away, The Bridges are cut down and I gave Colonel Magaw Orders to stop the Road between the Mountains.
I should be glad to know your Excellency’s mind about holding all the ground from Kings Bridge to the lower lines—If we attempt to hold the ground, the Garrison must still be reinforced; but if the Garrison is to draw into Mount Washington and only keep that, the number of Troops on the Island is too large.
We are not able to determine with any certainty, whether those Troops that have taken Post above Kings-Bridge, are the same Troops, or not, that were in and about Harlem, several days past. they disappear’d from below all at once, and some little time after, about fifty Boats full of men was seen going up towards Hunts Point. and that evening the Enemy were discovered at Fort Independance—We suspect them to be the same Troops that were engaged in the Sunday skirmish.
Six Officers belonging to Privateers, that were taken by the Enemy made their escape last night—they inform me they were taken by the

last Fleet that came in, They had about Six Thousand foreign Troops on board—One quarter of which had the black skirvy, and died very fast.
Seventy Sail of Transports and Ships fell down to Red Hook, they were bound for Rhode Island had on board about three thousand Troops—They also inform that after the Sunday Action, an Officer of distinction was brought into the City, badly wounded.
The Ships have come up the River to their Station again, a little below their lines. Several deserters from powlers Hook have come over—they all report that General Howe is wounded as did those from the Fleet; it appears to be a prevailing opinion in the Land and Sea service.
I forwarded your Excellency a Return of the Troops at this Post, and a Copy of a plan for establishing Magazines. I cou’d wish to know your pleasure as to the Magazines as soon as possible.
I shall Reinforce Colo. Magaw with Colo. Rallings’s Regiment untill I hear from your Excelly respecting the matter.
The motions of the Grand Army will best Determine, the propriety of endeavouring to hold all the ground from Kings Bridge to the lower Lines—I shall be as much on the Island of York, as possible, so as not to neglect the duties of my own department.
I can learn no satisfactory accounts of the Action the other day. I am with great Respect Your Excellency’s Obedient Servt

Nathanael Greene

